Case 1:15-cv-02017-PKC-SN Document 204-2 Filed 02/21/20 Page 1 of 4




                EXHIBIT 2

    Ellis v. City of New
         York, et al.
         6 CV 4827
        (LTS)(RLE)
Case
 Case1:15-cv-02017-PKC-SN
      1:06-cv-04827-LTS-RLEDocument
                            Document204-2
                                      34 Filed
                                          Filed06/18/07
                                                02/21/20 Page
                                                          Page12ofof34
Case
 Case1:15-cv-02017-PKC-SN
      1:06-cv-04827-LTS-RLEDocument
                            Document204-2
                                      34 Filed
                                          Filed06/18/07
                                                02/21/20 Page
                                                          Page23ofof34
Case
 Case1:15-cv-02017-PKC-SN
      1:06-cv-04827-LTS-RLEDocument
                            Document204-2
                                      34 Filed
                                          Filed06/18/07
                                                02/21/20 Page
                                                          Page34ofof34
